NOT FOR PUBLICATION                           FILED
                                                                         DEC 10 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LA TONYA RENA FINLEY,                           No. 20-15316

                Plaintiff-Appellant,            D.C. No. 4:17-cv-07165-HSG

 v.
                                                MEMORANDUM*
TRANSUNION; et al.,

                Defendants-Appellees,



                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, SILVERMAN, and CLIFTON, Circuit Judges.

      La Tonya Rena Finley appeals pro se from the district court’s order

dismissing her Fair Credit Reporting Act (“FCRA”) action. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under Federal Rule of

Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly dismissed Finley’s action because Finley failed to

allege facts sufficient to state a plausible claim. See 15 U.S.C. §§ 1681s–2(a)(3),

1681s–2(b), 1681e(b), 1681i(a)(1)(A); Shaw v. Experian Info. Sols., Inc., 891 F.3d

749, 756 (9th Cir. 2018) (setting forth requirements for reinvestigation); Gorman v.

Wolpoff & Abramson, LLP, 584 F.3d 1147, 1154 (9th Cir. 2009) (statutory duty to

investigate disputes and furnish accurate information to credit reporting agencies

arises only after a data furnisher receives a notice of dispute from a credit reporting

agency, not a consumer); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (a

plaintiff must allege facts that “allow[ ] the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellees’ requests that the appeal be dismissed under Ninth Circuit Rule

42-1, set forth in their answering briefs, are denied.

      AFFIRMED.




                                           2                                    20-15316